Citation Nr: 1642963	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for microcytosis, as due to an undiagnosed illness.

2.  Entitlement to service connection for tinea manus, tinea pedis, claimed as rashes and blisters of the hands and feet.

3.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2004, the RO denied entitlement to service connection for tinea manus, tinea pedis, claimed as rashes and blisters of the hands and fatigue.  The RO denial these issues, in part, based on the Veteran's personnel records and DD 214 not showing service in Southwest Asia.  During the pendency of the claim the Veteran provided a copy of a February 1991 disciplinary action that he received while serving in Saudi Arabia, which confirmed his service in Southwest Asia.  Under the provisions of 38 C.F.R. § 3.156(c)(i), notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to service records that are related to a claimed in-service event, injury or disease.  Id.  Additionally, the Veteran's DD 214 was amended to show Southwest Asia service after submission of the disciplinary action to the Army Board for Correction of Military Records in August 2010.  Thus, the Board will reconsider the service connection claims for tinea manus, tinea pedis, claimed as rashes and blisters of the hands, and the fatigue condition, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.

The Board notes that in the Form 9 dated December 2012, the Veteran requested a Videoconference Hearing.  Subsequently, in November 2015, he withdrew the request.


The issues of tinea manus, tinea pedis, claimed as rashes and blisters of the hands and feet, and the fatigue condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Microcytosis is a laboratory finding and without an underlying or resulting disability is not subject to VA compensation.


CONCLUSION OF LAW

The criteria for service connection for entitlement to microcytosis as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in June 2010.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded a VA examination in July 2010.  As will be discussed further below, the Board has determined that two of the claims will require further development on remand.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 and is not applicable here.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the intent of Congress has been to specifically limit entitlement to service connection to cases where a disease, or injury, has resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.

Alternatively, a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War and exhibits objective indications of a qualifying chronic disability may be service-connected, so long as the objective symptoms occurred either during service in Southwest Asia or manifested to a degree of 
10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Veterans with such service are considered Persian Gulf Veterans.  Id.

A "qualifying chronic disability" means a chronic disability resulting from:  an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Disabilities that have existed for six months or more or exhibited intermittent episodes for six months or more will be considered chronic.  Id. at (a)(4).  Signs or symptoms of such illness include, but are not limited to, fatigue, muscle pain, joint pain, and neurological signs or symptoms.  Id. at (a)(7).

Analysis

The Veteran contends that service connection for microcytosis is warranted as he was diagnosed with the condition as a result of his service during the Persian Gulf War.  In this regard, the Board has reviewed the relevant evidence of record and finds that the criteria for service connection for microcytosis have not been met.  38 C.F.R. §§ 3.303, 3.304, 3.317.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Dewrinski, 3 Vet. App. 223, 225 (1992).  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from disease and injuries and their residual conditions.  38 C.F.R. §  4.1.  The Board notes that a symptom, without diagnosis or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated in part and remanded, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In 2010, a VA examiner reported that the Veteran's service treatment records revealed a September 1989 diagnosis of microcytosis during service, which was prior to the Veteran's deployment to the Persian Gulf War.  The Board acknowledges that laboratory results may be evidence of an underlying disability in some instances.  In this case, however, the Veteran has specifically claimed service connection for microcytosis due to an undiagnosed illness while he served in the Persian Gulf.  The laboratory test was done prior to his deployment to the Persian Gulf; therefore, it is not probative evidence of a causal relationship between the laboratory test results and his foreign service.  Moreover, the competent evidence of record does not otherwise suggest that the Veteran has a disability resulting from the microcytosis.  

Based on the foregoing reasons above, the Board finds that the claim for service connection for microcytosis, as due to an undiagnosed illness must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for microcytosis, as due to an undiagnosed illness, is denied.


REMAND

In the instant case, the Veteran was afforded a VA examination in July 2010 to determine the etiology of his fatigue along with the rashes and blisters on his hands and feet.  The examiner opined that both conditions were not related to the Veteran's service in the Persian Gulf.  However, the examiner did not discuss whether or not the conditions were directly related to service or aggravated by the Veteran's service other than in the Persian Gulf.   

Post-service the Veteran has been diagnosed with tinea manus, tinea pedis of his hands and feet. The July 2010 VA examiner reported that the blisters on the Veteran's hands and feet were most likely attributed to the tinea manus and tinea pedis diagnosis.  The examiner's rationale did not provide an analysis of whether or not the tinea manus, tinea pedis conditions were caused or aggravated by his service, to include any in-service incurrence.  Thus, the examination was inadequate and does not provide sufficient detail in order for the board to evaluate the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Veteran was also diagnosed with fatigue following service.  He asserted in his February 2011 Notice of Disagreement (NOD) that he began experiencing fatigue while deployed in Saudi Arabia, which resulted in him being disciplined because he found it difficult to get out of bed.  The July 2010 examiner failed to address the Veteran's lay statements in regards to fatigue symptoms during service.  Furthermore, the examiner acknowledges the Veteran has fatigue but concluded the condition has improved and that his hypothyroidism and diabetes contribute to his fatigue.  The Veteran's separation examination as well as his accompanying Report of Medical History do not annotate hypothyroidism or diabetes.  Nor does the record reflect any treatment for either condition during service.  The Veteran stated in his NOD that "I did not have a diagnosis of thyroid nor diabetes in 04."  Accordingly, since the two ailments were not diagnosed during service and the Veteran's lay statements assert that he experienced fatigue while in-service with having either diagnosis, the Board finds that the examiner's reasoning is undercut and another examination and opinion is need to determine the etiology of his fatigue.  

Based on the above reasoning the Veteran should be scheduled for a VA examination to determine the etiology of his fatigue and his tinea manus, tinea pedis, claimed as rashes and blisters of the hands and feet conditions.  38 C.F.R. § 3.159.  Additionally, updated treatment records should be requested.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file VA treatment records from August 2009 to present.

2.  Schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner.  Ask the examiner to review the claims file in order to be familiar with the medical history of his disorder.  The examiner is asked to discuss the following:

a)  The examiner is requested to state whether the Veteran's complaints of fatigue, tinea manus, tinea pedis, claimed as rashes and blisters of the hands and feet are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state.  

b)  The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more).  

c)  The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

d)  Is the Veteran's current fatigue disability at least as likely as not to have had its onset in service or is otherwise related to service.

e)  Is the Veteran's current tinea manus and/or tinea pedis, as least as likely as not to have had its onset in service or is otherwise related to service.

f)  Is the Veteran's current fatigue disability at least as likely as not to have manifest to a degree of 10 percent or more after service.

g)  Is the Veteran's current tinea manus and/or tinea pedis, as least as likely as not to have manifest to a degree of 
10 percent or more after service.

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledge and considered in formulating any opinions.  

The absence of evidence of treatment for a fatigue or the tinea, manus, tinea pedis, claimed as rashes and blisters of the hands and feet, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is to provide a comprehensive rationale for all opinions.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


